Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.

Claims 1, 3-5, 7-9 are allowable. The restriction requirement of group I-III , as set forth in the Office action mailed on June 13, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 13, 2019 of group I is withdrawn in part.  Claims 10-12 and 16 , directed to group II-III in part are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-15, directed to non-elected group and species withdrawn from consideration because claims are drawn group separate from elected group I and species.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amendment filed October 12, 2020 has been entered.

Applicant's arguments filed March 31, 2020, have been fully considered but they are not found persuasive.

Claims 1, 3-5, 7-16 are pending.  Claim 2, 6 is canceled.  Claims 14-15 are withdrawn.  Claims 1, 3-5, 7-13, 16 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting VEGF-induced leakage in Dutch Belted Rabbits administering the fusion protein of claim 1, does not reasonably provide enablement for a method of treating or preventing  clinical conditions of wet age-related macular degeneration (AMD) or other clinical condtions.by administering the fusion protein of claim 1  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art."). Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the 
           Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027. 
Claims encompass a method of treating or preventing generically clinical conditions of wet age-related macular degeneration (AMD; elected species) or other clinical codntions by administering the fusion protein of claim 1.  However, one skilled in the art cannot prevent all clinical conditions of AMD by administering the claim 1 fusion protein.  One skilled in the art cannot treat clinical conditions associated with AMD because not all clinical conditions of AMD are due to VEGFR1 related abnormality.  The specification teaches the treatment of rabbits with inhibiting VEGF-induced leakage in Dutch Belted Rabbits.  The amount of direction provided in the specification is limited to in vitro assays of binding and treatment of rabbits.  The state of the art is such that one skilled in the art is not aware of prevention or treatment of AMD clinical conditions with fusion protein claimed (Harding et al., US 2006/0234347).   No working example is provided for prevention of AMD.  Thus, the claims encompass clinical conditions treatment and 
Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the invention of claims  without undue experimentation.

Claims 1, 3-5, 7-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on 8:00 - 2:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646